BRETT, Presiding Judge:
specially concurring.
I agree that both Engs and Carchman stand for the proposition that the I.A.D. does not apply to detainers based on revocation hearings. But here, the detainer was not based upon the application to revoke the suspended sentence but was based upon the murder charge.
The district court, however, had proper jurisdiction over the revocation proceeding by virtue of the appellant’s presence in the court under the murder detainer. It is a fundamental rule that jurisdiction over the person of one physically before the court on criminal charges is not imparied by the manner in which an accused is brought before it. Goodwin v. Page, 444 P.2d 833 (Okl.Cr.1968).
The jurisdiction thus being proper, the order revoking the appellant’s suspended sentence should be affirmed.